DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-14 (claims inadvertently left off claim 13 in their response) in the reply filed on 1/10/22 is acknowledged.
	NOTE: the originally restricted claims were directed to PfGARP, but Applicants changed the polypeptide antigen to PF3D7.  The groups of the Restriction remain the same, but the peptide in them has changed.  The Examiner will allow this change since the claims have not yet been examined, but will not allow Applicants to switch the polypeptide antigen back or to a different polypeptide antigen during the course of examination.  This Response is confirmation that the PF3D7 antigen has been elected.
Newly submitted claim 24 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim is drawn to a not formerly presented method claim.  This claim is placed into new Group IV and presently withdrawn.
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group I may have purposes other than as a vaccine, e.g., it may be used in detection methods as a reagent or a means for producing antibodies for use in passive immunization methods, etc.
Accordingly, claim 24 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
	Claim Rejections – 35 USC § 112-2nd paragraph
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and confusing because number ‘26’ is in double brackets and it is unclear if that sequence is still part of the claim.  Applicants have deleted PfGARP and changed the polypeptide to “PF3D7” and it is unclear if SEQ ID NO: 26 is full-length PF3D7 and SEQ ID NO: 47 the fragment.  An explanation and/or correction is required.
Claim 6 recites the limitation "said antibody" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 from which it depends does not mention an antibody. Appropriate clarification and/or correction is requested.
Claim 14 recites a fragment sequence, but does not provide a sequence identifier for said sequence and the sequence is over ten amino acids in length.  It is unclear if this recitation is intended to include all of SEQ ID NO: 47 or just this portion.  If it is just a portion than a sequence identifier must be used and if one is not presently part of the 
Claims 1-3 and 24 recite a sequence with no sequence identifier.  They recite a portion of SEQ ID NO: 47 by its amino acid sequence but do not provide a sequence identification number for said fragment which is over 10 amino acids in length. Claim 3 also should have the word “further” which was deleted in line 1 because these are not fragments of the PF3D7 polypeptide.  Appropriate clarification and/or correction is requested.
	Claim 5 is vague and confusing because it does not recite the term ‘further’, e.g., further comprising.  This makes it unclear if there is an additional component in the composition of claim 1, e.g., also an antibody.  Appropriate clarification and/or correction is required.  
	Claim Objections
4.	Claim 12 is objected to because of the following informalities:  the claim is missing the word “is” before the word “encoded”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 1, 2, 4, 11, 12, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gardner et al. (Nature. 03 October 2002, Vol. 419, No. 6906, pp 498-511; Genbank Accession No.: A0A5K1K8H0), Hall et al (2002. Nature 419: 527-531; Genbank Accession No.: A0A5K1K8H0) and Dorvin et al (Science. 2010. 328: 910-912; Genbank Accession No.: A0A5K1K8H0) in view of Horii et al (US 2004/0137512 A1).
Gardner discloses a protein with 100% sequence identity to an amino acid sequence of SEQ ID NO: 47, and any immunogenic fragment thereof.  See sequence alignment in Public PAIR/SCORE (Result 1 under UniProt from search 2/17/22).
Hall et al teach protein comprising an amino acid sequence 100% identical to SEQ ID NO: 47 which is from P. falciparum. See sequence alignment in Public PAIR/SCORE SCORE (Result 1 under UniProt from search 2/17/22).
Dorvin et al teaches a plant-like kinase in Plasmodium falciparum which regulated parasite egress from erythrocytes and has 100% sequence identity to an amino acid sequence of SEQ ID NO: 47, and any immunogenic fragment thereof. See sequence alignment in Public PAIR/SCORE (Result 1 under UniProt from search 2/17/22).
However, the references do not specifically recite the use of an adjuvant.
Horii discloses a method for preventing or reducing the severity of malaria (a malaria vaccine that inhibits fever and cerebral malaria, and further prevents death; abstract) comprising administering to a subject (the vaccine of the invention permits induction of an immune response at a practical inoculation dose as a vaccine for human use; paragraph [0180]) a composition that inhibits parasiteegress from red blood cells (the antibody inhibits the destruction of the erythrocytes 
It would have been obvious to a person of ordinary skill in the art, at the time ofthe invention, through routine experimentation and testing, to have combined the vaccine, as previously disclosed by Horii, in combination with the amino acid sequence, as previously disclosed by Gardner, Hall and Dorvin, as the previous disclosure by Horii includes an isolated amino acid molecule from falciparum malaria parasite (Horii; paragraph [0011]), while the Gardner reference includes an amino acid sequence  that can be used for the generation of vaccines against malaria (Gardner; page 508, column 2, first paragraph), and a combination of these references would have resulted in an effective malaria vaccine that induces protective immune response equivalent to, or .
Specification
7.	The disclosure is objected to because of the following informalities: Part of the sequences on page 18-41 are too light and blurry.  The Tables on page 72 are also light and blurry.
Appropriate correction is required.
Sequence Compliance
8.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. 1.821(a)(1) and (a)(2).  The fragment recited in claims 1-3 and 14 is larger than ten amino acids.

APPLICANT IS GIVEN THE SAME TIME PERIOD FOR RESPONSE TO THIS OFFICE ACTION TO COMPLY WITH THE SEQUENCE RULES, 37 C.F.R. 1.821-25.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. 1.821(g).  Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 C.F.R. 1.136.  In no case may an applicant extend the period for response beyond the six month statutory period.  



Allowable Subject Matter
9.	Claims 3, 5 and 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.